Citation Nr: 0109440	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  98-05 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
elbows.

2.  Entitlement to an increased rating for service-connected 
arthritis of the lumbar spine with degenerative disc disease, 
currently evaluated 20 percent disabling. 

3.  Entitlement to an increased rating for service-connected 
arthritis of the left knee, currently evaluated 10 percent 
disabling. 

4.  Entitlement to an increased rating for service-connected 
arthritis of the right knee, currently evaluated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to June 
1957 and from November 1958 to April 1979.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1997 RO decision which, in pertinent part, denied 
service connection for arthritis of the elbows, and assigned 
separate disability ratings for arthritis of the lumbar spine 
with degenerative disc disease (20 percent), arthritis of the 
left knee (10 percent), and arthritis of the right knee (10 
percent).  [Such disabilities were previously rated 40 
percent disabling as a single disability.]  The combined 
disability rating for the three distinct disabilities 
remained 40 percent as a result of the July 1997 RO decision.  
The veteran appealed the denial of service connection for 
arthritis of the elbows, and appealed for increased ratings 
for arthritis of the lumbar spine with degenerative disc 
disease, arthritis of the left knee, and arthritis of the 
right knee.


REMAND

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (the Act) which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The Act also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A).  
In light of these changes, the Board finds that a remand is 
required in this case to comply with the duty to assist. 

With respect to the claim for service connection for 
arthritis of the elbows, the Board notes that there is no 
medical evidence of arthritis of the elbows.  In fact, a 
February 1997 VA X-ray study of both elbows was normal.  The 
veteran is advised that he may submit medical evidence of 
current arthritis of the elbows.  If the veteran submits such 
evidence, the RO should schedule him for a VA examination to 
confirm the presence of arthritis and determine if such 
arthritis is a manifestation of the service connected 
degenerative arthritis.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified at 38 U.S.C. §§ 5103, 5103A).

With respect to the veteran's claims for increased ratings 
for service-connected arthritis of the lumbar spine with 
degenerative disc disease, arthritis of the left knee, and 
arthritis of the right knee, the Board notes that the veteran 
last underwent a VA examination of these disabilities in 
September 1998.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The veteran has asserted 
that his disabilities have worsened, and that he has 
significant pain as a result of his service-connected 
disabilities of the low back, left knee, and right knee.  

The examiner in September 1998 did not report functional loss 
in terms of additional limitation of motion or ankylosis as 
required by Deluca v. Brown, 8 Vet. App. 202 (1995).  
Therein, the Court held that in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  Prior to the examination, 
any ongoing medical records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board notes that the veteran's service-connected 
arthritis of the lumbar spine with degenerative disc disease 
has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
which pertains to limitation of motion of the lumbar spine.  
After the above development has been completed, the RO should 
readjudicate the veteran's claim for an increased rating with 
consideration of DeLuca, supra, and all potentially 
applicable rating criteria, including 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome.  If Code 5293 is found to be applicable, the RO 
should consider the potential application of VAOPGCPREC 36-
97. 

Each of the veteran's service-connected knee disabilities 
includes arthritis.  Recent precedent opinions of the VA 
General Counsel have held that separate ratings may be 
assigned for X-ray findings of arthritis with limitation of 
motion of a knee (38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5010) and for instability of a knee (38 C.F.R. § 4.71a, 
Diagnostic Code 5257).  VAOPGCPREC 9-98 and 23-97.  After the 
above development has been completed, the RO should 
readjudicate the veteran's claims for increased ratings for 
arthritis of the left knee and arthritis of the right knee, 
with consideration of all potentially applicable rating 
codes, including the possible application of VAOPGCPREC 9-98 
and 23-97 and DeLuca, supra.

The veteran is hereby advised of the importance of appearing 
for the VA examination.  Regulations pertaining to failure to 
report for a VA examination are cited below:

Sec. 3.655 Failure to report for Department of Veterans 
Affairs examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  (b) 
Original or reopened claim, or claim for 
increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2000).

By rating action dated in July 1997, the evaluation assigned 
for bilateral defective hearing was increased from 10 to 30 
percent effective from February 19, 1997.  By letter received 
in March 1999, the veteran took issue with the rating 
assigned.  In Manlicon v. West, 12 Vet. App. 238 (1999), the 
Court held that where a notice of disagreement is filed, but 
a statement of the case has not been issued, the Board must 
remand the claim to the RO to direct that a statement of the 
case be issued.  Accordingly, the RO must address the issue 
of entitlement to an increased rating for defective hearing 
bilaterally, to include the issue of whether there was a 
timely notice of disagreement.

The veteran has moved from Virginia to Missouri during the 
pendency of the appeal.  He is represented by the Virginia 
Department of Veterans' Affairs (VDVA).  The RO should 
contact the VDVA and ascertain if it will continue to 
represent the veteran now that he no longer resides in 
Virginia.  If not, the veteran should be given the 
opportunity to appoint a new representative.  38 C.F.R. 
§ 20.600 (2000).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should contact the VDVA and 
determine whether it will continue to 
represent the veteran now that he lives 
in Missouri.  If not, the veteran should 
be given the opportunity to appoint 
another representative.  Appropriate 
forms should be provided to the veteran.

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.    

3.  The RO should issue a supplemental 
statement of the case on the issue of 
entitlement to a rating in excess of 30 
percent for defective hearing, to include 
whether a timely notice of disagreement 
was filed.  If the decision is adverse to 
the veteran, he is advised of the need to 
file a timely substantive appeal if the 
Board is to address this issue.

4.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for a low back disability, a 
left knee disability and a right knee 
disability since 1997 and for an elbow 
disability since discharge from service.  
The RO should directly contact all 
identified medical providers and obtain 
copies of all relevant medical records 
that are not already on file.  The 
veteran should also be asked to submit 
any additional medical records he may 
have in his possession, and to submit 
pertinent lay statements.  The RO must 
inform the veteran what evidence is 
needed to substantiate his claim, what 
evidence the VA will obtain and what 
evidence he has to submit. 

5.  The RO should schedule the veteran 
for a VA orthopedic examination to 
examine the veteran's arthritis of the 
lumbar spine with degenerative disc 
disease, arthritis of the left knee, and 
arthritis of the right knee and a 
neurological examination to evaluate his 
lumbar disability.  In addition, if the 
veteran submits evidence of the presence 
of arthritis of the elbows, the VA 
orthopedic examination should confirm the 
presence of arthritis in each elbow, 
determine the date of onset of such 
arthritis and note whether it is a 
manifestation of service connected 
degenerative arthritis.  All indicated 
tests and studies should be accomplished, 
and the claims folder should be made 
available to the examiners for review in 
conjunction with the examinations.  The 
examiners should indicate in the 
examination report that the claims folder 
has been reviewed.  All clinical findings 
must be reported in detail in the 
examination report.  If the physician is 
unable to answer any question, the reason 
or reasons should be discussed.  


Orthopedic Examination:

With respect to the low back 
disability, the examiner should be 
asked to 

I.  Determine the ranges of motion 
of the low back in degrees.  If the 
spine is ankylosed, the position in 
degrees should be noted.

II.  Note whether there is listing 
of whole spine to opposite side; 
positive Goldthwait's sign; loss of 
lateral motion; narrowing or 
irregularity of a joint space; 
muscle spasm on extreme forward 
bending or otherwise; loss of 
lateral spine motion, unilateral, in 
standing position; or abnormal 
mobility on forced motion.

III.  Determine whether the lumbar 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

IV.  Note any objective evidence of 
pain referable to the lumbar spine, 
and opine as to whether pain could 
significantly limit functional 
ability during flare-ups or when the 
low back is used repeatedly over 
time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

With respect to each knee, the 
examiner should be asked to 

I.  Determine the ranges of motion 
of each knee in degrees.  Note 
whether there is any knee 
instability; and, if so, classify 
the instability as mild, moderate or 
severe. 

II.  Determine whether each knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability; and, if 
feasible, express such findings in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  

III.  Note any objective evidence of 
pain referable to each knee and 
opine as to whether pain could 
significantly limit functional 
ability during flare-ups or when the 
knee is used repeatedly over time.  
Express this determination, if 
feasible, in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups. 

With respect to both elbows, the 
examiner should be asked to review 
the underlined instructions in 
number 5 above.

Neurological Examination:

I.  Determine if the veteran has any 
neurological abnormalities 
attributable to the service 
connected low back disability.  If 
so, is it at least as likely as not 
that any neurological abnormalities 
are a manifestation of the service 
connected low back disability or of 
a separate etiology.

II.  If any neurological 
abnormalities are referable to the 
low back, describe such findings in 
detail.  In particular, note whether 
there are persistent symptoms 
compatible with sciatic neuropathy 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disk, with little 
intermittent relief.  The examiner 
should assess the severity of the 
symptoms and the frequency of their 
recurrence and their persistence.

6.  After ensuring that the above actions 
have been completed to include compliance 
with the Veterans Claims Assistance Act 
of 2000, the RO should review the claim 
for an increased rating for arthritis of 
the lumbar spine with degenerative disc 
disease.  The RO should consider all 
potentially applicable rating codes, 
DeLuca, supra, and VAOPGCPREC 36-97.  The 
RO should review the claims for increased 
ratings for arthritis of the left knee 
and arthritis of the right knee.  The RO 
should consider all potentially 
applicable rating codes, DeLuca, supra, 
and VAOPGCPREC 9-98 and 23-97.  

The RO should also consider application 
of § 3.655 if the veteran fails to report 
for his examination.  If he so fails to 
report, a copy of the letter notifying 
him of the date, time and place of the 
examination and the address to which the 
notification was sent should be included 
in the claims folder.  If the claims are 
denied, the veteran should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


